Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.  Applicant asserts:
That Ko does not disclose determining at least one of the uplink symbol, the flexible symbol and the downlink symbol according to uplink and downlink configuration information in a high-level parameter (emphasis added by Applicant to denote the argued deficiency).
However, Examiner respectfully disagrees and points out that per Applicant’s own arguments (page 3), it is acknowledged that Ko discloses determining a PRACH in accordance to PRACH configuration information.  Ko further disclosed detail regarding said information (0058) wherein:
Higher layers control the preamble format. In the 3GPP LTE/LTE-A system, PRACH configuration information is signaled through system information and mobility control information of a cell. The PRACH configuration information indicates a root sequence index, a cyclic shift unit NCS of a Zadoff-Chu sequence, the length of the root sequence, and a preamble format, which are to be used for a RACH procedure in the cell.
In other words, said configuration information, along with acquired information (step 1203) regarding a starting OFDM symbol for a PRACH, a PRACH slot, and a the number of PRACH occasions included in the PRACH slot, are used to determine the PRACH which is transmitted by the UE to the BS.  Applicant appears to emphasis determination of at least one of the uplink signal, the flexible symbol and the downlink symbol.  However, Examiner notes that a signal transmitted on a PRACH is an uplink signal.  Ko reinforces this concept (0042) wherein “physical uplink shared channel (PUSCH), physical uplink control channel (PUCCH), and physical random access channel (PRACH) are defined as UL physical channels” (emphasis added).
Thus the limitations of the claims have been met and the action herein is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12, 15, 17-21, 35, 38, 40-44, and 46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190223228 A1 to Ko; Hyunsoo et al.

Re: Claim(s) 12, 35, 46
Ko discloses a receiving method, applied to a terminal (Abstract and Figs. 12-14)
and comprising: the terminal not receiving a downlink signal at a valid random access occasion and/or within M symbols before a valid random access occasion, wherein M is a non-negative integer, wherein the downlink signal comprises: at least one of a synchronous broadcast signal block, a downlink control channel, a channel information reference signal and a downlink data channel (0208-0210 - only PRACH occasions that are allocated to the UL part and an X part in the PRACH slot and precede or do not collide with the SSB are valid. In other words, valid PRACH occasions are positioned following at least N symbols after the last symbol and/or DL part of the SSB. That is, valid PRACH occasions are positioned following at least N gaps after the last symbol and/or DL part of the SSB … N = 2 (i.e. non-negative integer));
wherein the valid random access occasion is a random access occasion within an uplink symbol; and/or the valid random access occasion is a random access occasion comprising a flexible symbol and/or an uplink symbol, of which a start position is after at least N3 symbols after a last downlink symbol and/or a last symbol of a synchronous broadcast signal block, wherein N3 is a non-negative integer (0123-0124);
wherein the method further comprises: determining at least one of the uplink symbol, the flexible symbol and the downlink symbol according to uplink and downlink configuration information in a high-level parameter (Fig. 12 and 0112-0113).
Ko further discloses a receiving device comprising a memory, processor and a computer program stored in the memory (Fig. 22 – 10 comprises 14, 15, 15) as required by claim 35; and a computer-readable storage medium (Fig. 22 – 14 comprises 15) as required by claim 46.

Re: Claim(s) 15, 38
Ko discloses wherein the synchronization broadcast signal block is in a random access slot where the random access occasion is located (0124. Fig. 8. 0091-0098. Fig. 13. 0127).

Re: Claim(s) 17, 40
Ko discloses wherein M is equal to N3 (0209-0210.  The Examiner notes that N3 is undefined in both the claims and in the specification.  Therefore, N3 is construed as being any number.  Therefore the disclosed gap of N=2 sufficiently reads on the claim).

Re: Claim(s) 18, 41
Ko discloses wherein M is not equal to N3 (0209-0210.  The Examiner notes that N3 is undefined in both the claims and in the specification.  Therefore, N3 is construed as being any number.  Therefore the disclosed gap of N=2 sufficiently reads on the claim as being interpreted as M not being any number that is not 2 (e.g. 3)).

Re: Claim(s) 19, 42
Ko discloses wherein in a case that all transmission symbols occupied by the random access occasion are within the uplink symbol, the random access occasion is determined as a random access occasion within the uplink symbol (0122).

Re: Claim(s) 20, 43
Ko discloses wherein in a case that a start symbol occupied by the random access occasion is within the uplink symbol, the random access occasion is a random access occasion within the uplink symbol (0122).

Re: Claim(s) 21, 44
Ko discloses wherein in a case that a start symbol occupied by the random access occasion is within the flexible symbol, the random access occasion is a random access occasion comprising the flexible symbol and/or the uplink symbol (0124).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415